DETAILED ACTION
Claims 1-20 are pending.
This action is made final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive. Applicant argued that 1) Kitajima and Niikura do not teach or suggest "[a] method for generating an optimal nominated capacity value for participation in a capacity market program (CMP)". 2) Kitajima and Niikura do not teach or suggest "wherein the optimal nominated capacity value is a curtailment value that a facility is on standby to reduce its load by in response to receiving a dispatch from a utility".
The examiner respectfully traversed applicant’s arguments. As to argument 1), applicant recites in the remark, pages 10-11, “the capacity market program required by the pending claims is a specific type of demand response program that presents unique challenges relative to the broader class of demand response in general….. CMP typically does not provide a building system with advance notice of upcoming demand response events until immediately before the load reduction is to occur….. Niikura does not teach or suggest capacity market programs or contemplate any of the unique challenges of CMP. Instead, Niikura only discloses a genus of programs (i.e., demand response), and does not teach or suggest the species (i.e., the capacity market program) or provide solutions to any of the CMP-specific challenges. Applicant's However, “a capacity market grogram (CMP)” is not characterized by any technical features, in the claim limitation, applicant did not address any detail technical explanation regrading CMP, nothing regarding “CMP typically does not provide a building system with advance notice of upcoming demand response events until immediately before the load reduction is to occur” as recited in the remark by the applicant. It represents simply an idea of participating in a system that can handle different capacity requirements as established by market needs. Neither is it implicit that the sole mention of a "capacity market program" implies handling short term events which could differentiate from the teachings of Kitajima and Niikura to reduce load during demand response event. Kitajima teaches a method and system for generating an optimal reserved capacity value for participation in a demand response event. Especially, Kitajima teaches optimizing a target amounts of a reduction in power to be consumed as reserved reduce value for a demand response event using an objection function based on averages of the values calculated in S204 and the utilization rates calculated in S206 and a variance of the prediction error of outdoor temperature [0043-0044, 0095-0100, 0106]. NIIKURA teaches a power management system and method for participating a demand response event by determining a nominated power reduction capacity value in response to the demand response request based on a planned reduction amount and fluctuation range of power consumption amounts [Fig. 6] [Fig. 7, S10-S15] [0080-0081, 0100-0101, 0133-
As to argument 2), applicant argued that Kitajima and Niikura do not teach or suggest "wherein the optimal nominated capacity value is a curtailment value that a facility is on standby to reduce its load by in response to receiving a dispatch from a utility". In the remark, pages 12-13, applicant recites that “a distinction between the CMP-specific solution recited in claim 1 and conventional demand response…”, “Being on standby to reduce load is different from being provided with a plan to reduce load at a particular time….”, “However, in a capacity market program, the system does not know when dispatches will be received…”. As to applicant’s argument, the examiner respectfully traversed applicant’s position. First, as the examine explained above, “a capacity market grogram (CMP)” is not characterized by any technical features, in the claim limitation, applicant did not address any detail technical explanation regrading CMP, nothing regarding “CMP typically does not provide a building system with advance notice of upcoming demand response events until immediately before the load reduction is to occur” as recited in the remark by the applicant. It represents simply an idea of participating in a system that can handle different capacity requirements as established by market needs. Kitajima and NIIKURA both teach regarding to determine possible power reduction amount to be reserved for participating demand response event. Second, being on standby to reduce load is NOT means the system cannot provide a particular time for the demand response event. For example, a facility can be on standby to reduce its load by 10% during noon time in response to receiving a request from a utility. Claim limitation “a curtailment value that a facility is on standby to reduce its load by in response to receiving a dispatch from a utility” is not excluding the system to provide a time period for the demand response event, the limitation only require the system to ensure a power reduction amount can be reserved to be reduced by the facility in response to the demand response event (“on standby”). Kitajima teaches optimizing a target amounts of a reduction in power to be consumed using an objection function based on averages of the values calculated in S204 and the utilization rates calculated in S206 and a variance of the prediction error of outdoor temperature, to ensure the target amount of a reduction in power to be consumed can be reserved to achieve the demand response event with a high probability [0043-0044, 0095-0100, 0106]. NIIKURA teaches system and method of capable of more stably acceding to a power consumption amount adjustment request by determining a nominated power reduction capacity value for a time period in response to the demand response event based on a planned reduction amount and fluctuation range of power consumption amounts, ensuring a target amount of power reduction value can be ready to be reduced in response to a power consumption amount adjustment request from the utility since the reduction load is allocated in descending order to consumers with good past power consumption amount adjustment request performance, and hence it is possible to preferentially impose the reduction on the consumer having a high probability of carrying out the reduction as planned, to thereby more easily suppress the occurrence of failure to carry out reduction [Fig. 6] [Fig. 7, S10-S15] [0080-0081, 0100-preparing an optimized power reduction value that ensuring the power reduction amount can be reserved to be reduced by the facility during the demand response event in response to receiving a dispatch from a utility while suppress the occurrence of failure to carry out reduction, to ensure the planned amount can be successfully carried out (on standby) during the demand response event. Therefore, by only reciting “CMP”, it is not sufficient to distinguish claimed “CMP” with the demand response from Kitajima and NIIKURA. Without further limiting the scope of “on standby”, the claimed “capacity market program” cannot convey the idea cited from the remark regarding to “An optimization for a facility participating in a capacity market program is a difficult optimization because the optimization does not consider when the dispatch will be received…… in a capacity market program, the system does not know when dispatches will be received”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-3, 6-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima (US 20140303797 A1) in view of NIIKURA (US 20180172309 A1).
As to claim 1, Kitajima teaches a method for generating an optimal nominated capacity value for participation in a capacity market program (CMP), comprising: 
generating, by a processing circuit, an objective function comprising a nominated capacity term, wherein the nominated capacity term indicates the optimal nominated capacity value, wherein the optimal nominated capacity value is a curtailment value that a facility is on standby to reduce its load by in response to receiving a dispatch from a utility [generating an objective function to determine a target amount of a reduction in power to be consumed based on the averages of the values calculated in S204 and the utilization rates calculated in S206 ] [Fig.4, S101; Fig. 5, S204-S207] [0006, 0096-01001]; 
2]; and 
transmitting, by the processing circuit, the optimal nominated capacity value to one or more systems associated with the CMP to participate in the CMP [0045, 0099]. 
Kitajima teaches a method and system for generating an optimal nominated capacity value for participation in a demand response event. Especially, Kitajima teaches optimizing a target amounts of a reduction in power to be consumed using an 
However, NIIKURA teaches a power management system and method of capable of more stably acceding to a power consumption amount adjustment request for participating a demand response event during a time period, especially, NIIKURA teaches determining a nominated power reduction capacity value for the time period in response to the demand response event based on a planned reduction amount and fluctuation range of power consumption amounts, ensuring a target amount of power reduction value can be ready to be reduced in response to a power consumption amount adjustment request since the reduction load is allocated in descending order to consumers with good past power consumption amount adjustment request performance, and hence it is possible to preferentially impose the reduction on the consumer having a high probability of carrying out the reduction as planned, to thereby more easily suppress the occurrence of failure to carry out reduction [Fig. 6] [Fig. 7, S10-S15] [0080-0081, 0100-0101, 01333-0136, 0147-0150, 0155-0156].

As to claim 2, Kitajima teaches transmitting, by the processing circuit, the optimal nominated capacity value to the one or more systems associated with the CMP to participate in the CMP comprises at least one of: transmitting, by the processing circuit, the optimal nominated capacity value to one or more building systems configured to control one or more pieces of building equipment of the facility based on the optimal nominated capacity value; or transmitting, by the processing circuit, the optimal nominated capacity value to one or more utility systems of the utility configured to supervise the CMP [0045-0046, 0099, 0122, 0124-0125].
As to claim 3, NIIKURA teaches the optimal nominated capacity value is a decision variable of the objective function, wherein the optimal nominated capacity value is multiplied by a weighting term, wherein the weighting term accounts for an optimization horizon being less than the program operating period [0100, 0114-0120, 0126-0133]. 
As to claim 6, NIIKURA teaches the objective function comprises an energy term that accounts for revenue generated by reducing the load of the facility by the optimal nominated capacity value or by a value greater than the optimal nominated capacity value, wherein the energy term is implemented as an electric rate adjustment to an 
As to claim 7, NIIKURA teaches the energy rate is adjusted based on a compensation rate for reducing the load of the facility by the value greater than the optimal nominated capacity value [0080-0081, 0100-0101, 0133-0136].
As to claim 8, Kitajima teaches optimizing the objective function to determine the optimal nominated capacity value comprises optimizing the objective function with one or more constraints [Fig. 7] [0043-0044, 0060-0075, 0095-0100, 0106]. 
As to claim 9, Kitajima teaches optimizing the objective function with one or more constraints causes the optimal nominated capacity value to be a feasible value for the facility [Figs. 5, 7, 13] [0043-0044, 0060-0075, 0095-0100, 0106]. 
As to claim 10, NIIKURA teaches the nominated capacity term of the objective function and the one or more constraints are based on a raw baseline, wherein the raw baseline indicates a typical value for the load of the facility [0082-0083, 0101-0103, 0118, 0129-0130]. 
As to claim 11, NIIKURA teaches estimating, by the processing circuit, the raw baseline based on historic values, wherein the historic values are values of the load of the facility for non-participation times of a previous time period, wherein the non-participation times are times where the processing circuit did not receive the dispatch from the utility [0012-0013, 0100, 0135-0136, 0152, 0155-0156]. 
As to claim 12, NIIKURA teaches adjusting, by the processing circuit, raw baseline values of the raw baseline to account for a growth in the load of the facility over time [0012-0013, 0100, 0135-0136, 0144, 0152, 0155-0156].
As to claim 13, Kitajima teaches a system for generating an optimal nominated capacity value for participation in a capacity market program (CMP), comprising: 
generating, by a processing circuit, an objective function comprising a nominated capacity term, wherein the nominated capacity term indicates the optimal nominated capacity value, wherein the optimal nominated capacity value is a curtailment value that a facility is on standby to reduce its load by in response to receiving a dispatch from a utility [generating an objective function to determine a target amount of a reduction in power to be consumed based on the averages of the values calculated in S204 and the utilization rates calculated in S206 ] [Fig.4, S101; Fig. 5, S204-S207] [0006, 0096-0100]; 
optimizing, by the processing circuit, the objective function to determine the optimal nominated capacity value participation in the capacity market program [considering the variance of the prediction errors of the temperatures of the outside air in the areas to optimize the target amounts of the reductions to suppress a significant deviation. As a result, a risk that a target amount of a reduction in power to be consumed is not achieved due to the prediction errors of the temperatures of the outside air is minimized, and the target amount of a reduction in power to be consumed may be achieved with a high probability] [0043-0044, 0095-0100, 0106]; and 
transmitting, by the processing circuit, the optimal nominated capacity value to one or more systems associated with the CMP to participate in the CMP [0045, 0099]. 
Kitajima teaches a method and system for generating an optimal nominated capacity value for participation in a demand response event. Especially, Kitajima teaches optimizing a target amounts of a reduction in power to be consumed using an objection function based on averages of the values calculated in S204 and the 
However, NIIKURA teaches a power management system and method of capable of more stably acceding to a power consumption amount adjustment request for participating a demand response event during a time period, especially, NIIKURA teaches determining a nominated power reduction capacity value for the time period in response to the demand response event based on a planned reduction amount and fluctuation range of power consumption amounts, ensuring a target amount of power reduction value can be ready to be reduced in response to a power consumption amount adjustment request since the reduction load is allocated in descending order to consumers with good past power consumption amount adjustment request performance, and hence it is possible to preferentially impose the reduction on the consumer having a high probability of carrying out the reduction as planned, to thereby more easily suppress the occurrence of failure to carry out reduction [Fig. 6] [Fig. 7, S10-S15] [0080-0081, 0100-0101, 0133-0136, 0147-0150, 0155-0156].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of NIIKURA with the teachings of Kitajima for the purpose of optimizing a target amounts of power reductions for a target time period based on a demand response by considering variance of prediction errors to suppress a significant deviation therefore the target amount of a reduction in power to be consumed may be achieved with a high probability.
As to claim 14, Kitajima teaches transmitting, by the processing circuit, the optimal nominated capacity value to the one or more systems associated with the CMP to participate in the CMP comprises at least one of: transmitting, by the processing circuit, the optimal nominated capacity value to one or more building systems configured to control one or more pieces of building equipment of the facility based on the optimal nominated capacity value; or transmitting, by the processing circuit, the optimal nominated capacity value to one or more utility systems of the utility configured to supervise the CMP [0045-0046, 0099, 0122, 0124-0125].
As to claim 15, NIIKURA teaches the optimal nominated capacity value is a decision variable of the objective function, wherein the optimal nominated capacity value is multiplied by a weighting term, wherein the weighting term accounts for an optimization horizon being less than the program operating period [0100, 0114-0120, 0126-0133]. 
As to claim 18, Kitajima teaches a system for generating an optimal nominated capacity value for participation in a capacity market program (CMP), comprising: 
one or more building control systems configured to operate, based on the optimal nominated capacity value, one or more pieces of building equipment to control one or more environmental conditions of a facility [0045-0046, 0099, 0122, 0124-0125]; and 
one or more processing circuits configured to:
generating, by a processing circuit, an objective function comprising a nominated capacity term, wherein the nominated capacity term indicates the optimal nominated capacity value, wherein the optimal nominated capacity value is a curtailment value that a facility is on standby to reduce its load by in response to receiving a dispatch from a 
optimizing, by the processing circuit, the objective function to determine the optimal nominated capacity value participation in the capacity market program [considering the variance of the prediction errors of the temperatures of the outside air in the areas to optimize the target amounts of the reductions to suppress a significant deviation. As a result, a risk that a target amount of a reduction in power to be consumed is not achieved due to the prediction errors of the temperatures of the outside air is minimized, and the target amount of a reduction in power to be consumed may be achieved with a high probability] [0043-0044, 0095-0100, 0106]; and 
transmitting, by the processing circuit, the optimal nominated capacity value to one or more systems associated with the CMP to participate in the CMP [0045, 0099]. 
Kitajima teaches a method and system for generating an optimal nominated capacity value for participation in a demand response event. Especially, Kitajima teaches optimizing a target amounts of a reduction in power to be consumed using an objection function based on averages of the values calculated in S204 and the utilization rates calculated in S206 and a variance of the prediction error of outdoor temperature [0043-0044, 0095-0100, 0106] [Fig. 13 shows target amount of reduction for an area in kWh]. Kitajima does not explicitly teach a program operating period for the demand response event with a power consumption amount planned to be reduced.
However, NIIKURA teaches a power management system and method of capable of more stably acceding to a power consumption amount adjustment request 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of NIIKURA with the teachings of Kitajima for the purpose of optimizing a target amounts of power reductions for a target time period based on a demand response by considering variance of prediction errors to suppress a significant deviation therefore the target amount of a reduction in power to be consumed may be achieved with a high probability.
As to claim 19, Kitajima teaches transmitting, by the processing circuit, the optimal nominated capacity value to one or more utility systems of the utility configured to supervise the CMP [0045-0046, 0099, 0122, 0124-0125].
As to claim 20, NIIKURA teaches the optimal nominated capacity value is a decision variable of the objective function, wherein the optimal nominated capacity value is multiplied by a weighting term, wherein the weighting term accounts for an . 
Allowable Subject Matter
Claims 4-5, 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0097] The control program developer 17 substitutes the averages of the values r.sub.i calculated in S204 and the utilization rates y.sub.i calculated in S206 into Equation (20) to calculate a target amount R.sub.i.sup.AC (i=1, 2, . . . , n) of a reduction in power to be consumed in each of the areas. Then, the control program developer 17 causes the calculated target amounts R.sub.i.sup.AC of the reductions in power to be consumed in the areas to be stored in the coefficient information table included in the second storage unit 12. 
        [0098] FIG. 13 is a diagram illustrating an example of the target amounts R.sub.i.sup.AC, calculated by the control program developer 17, of the reductions in power to be consumed in the areas. As illustrated in FIG. 13, the control program developer 17 may calculate the target amounts R.sub.i.sup.AC of the reductions in power to be consumed in the areas on an area basis, based on the utilization rates y.sub.i calculated in S206. 
        2 [0106] In the process of S101, a predicted value of the temperature of outside air in each of the plurality of areas within the target area 100 and a measured value of the temperature of outside air in each of the plurality of areas are obtained. Then, prediction errors of the temperatures of the outside air are calculated based on differences between the predicted values and measured values of the temperatures of the outside air, and the target amounts of the reductions in power to be consumed in the areas are determined so that the variance, calculated based on a normal distribution of the prediction errors of the temperatures of the outside air, of the amounts of the reductions in power to be consumed in the target area 100 is reduced. According to the method, the variance of the prediction errors of the temperatures of the outside air in the areas is considered when the target amounts R.sub.i.sup.AC of the reductions are assigned to the areas. It is, therefore, possible to suppress a significant deviation, caused by prediction errors of the temperatures of the outside air, of the actual amount of a reduction in power to be consumed in the target area 100 from a planned amount of a reduction. As a result, a risk that a target amount of a reduction in power to be consumed is not achieved due to the prediction errors of the temperatures of the outside air is minimized, and the target amount of a reduction in power to be consumed may be achieved with a high probability. 
        
        3 [0133] In Step S15, the control unit 31 of the aggregator 3 reads out the DR plan compiled information 34g from the storage unit 34, to thereby grasp the planned reduction amount (total amount of power consumption amount planned to be reduced that has been reported by each consumer) for a future date and time (for example, 1 p.m. to 2 p.m. on March 20.sup.th). Then, the control unit 31 subtracts the fluctuation range of power consumption amounts obtained in Step S14 from the planned reduction amount, to thereby determine the "declared reduction amount" for declaration to the power company 1.